PER CURIAM.
Judgment and order (77 Misc. Rep. 19, 137 N. Y. Supp. 380) reversed, and new trial granted, costs to abide the event, unless within 20 days plaintiff stipulate to reduce the amount of recovery by the sum of $150 on account of damages claimed for loss of work at 127th street and Broadway, in which event the judgment, as so reduced, and order, are affirmed, without costs.
JENKS, P. J., and CARR, J., vote to reverse for failure of plaintiff to offer sufficient evidence as to his damage.